

115 S3553 RS: Small Business Access to Capital and Efficiency Act
U.S. Senate
2018-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 634115th CONGRESS2d SessionS. 3553IN THE SENATE OF THE UNITED STATESOctober 5, 2018Mr. Risch introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipOctober 11, 2018Reported by Mr. Risch, without amendment and with an amendment to the titleA BILLTo amend the Small Business Act to adjust the real estate appraisal thresholds under the section
			 504 program of the Small Business Administration to bring those thresholds
			 into line with the thresholds used by the Federal banking regulators, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Small Business Access to Capital and Efficiency Act or the Small Business ACE Act. 2.Appraisal thresholdsSection 502(3)(E)(ii) of the Small Business Investment Act of 1958 (15 U.S.C. 696(3)(E)(ii)) is amended—
 (1)by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively, and adjusting the margins accordingly;
 (2)by striking With respect to and inserting the following:  (I)In generalWith respect to;
 (3)in item (aa), as so redesignated, by striking is more than $250,000 and inserting is more than the Federal banking regulator appraisal threshold; (4)in item (bb), as so redesignated, by striking is $250,000 or less and inserting is not more than the Federal banking regulator appraisal threshold; and
 (5)by adding at the end the following:  (II)Federal banking regulator appraisal threshold definedIn this clause, the term Federal banking regulator appraisal threshold means the lesser of the threshold amounts set by the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, and the Federal Deposit Insurance Corporation for when a federally related transaction that is a commercial real estate transaction requires an appraisal prepared by a State licensed or certified appraiser..Amend the title so as to read: A bill to amend the Small Business Investment Act of 1958 to adjust the real estate appraisal
			 thresholds under the section 504 program of the Small Business
			 Administration to bring those thresholds into line with the thresholds
			 used by the Federal banking regulators, and for other purposes..October 11, 2018Reported without amendment and with an amendment to the title